

EXHIBIT 10.3


SECOND AMENDMENT TO THE
ZIONS BANCORPORATION PENSION PLAN
(December 31, 2010 Edition)


This Second Amendment to the Zions Bancorporation Pension Plan is made and
entered into this ____17th_____ day of July, 2017, by the Zions Bancorporation
Benefits Committee (“Committee”) on behalf of Zions Bancorporation, hereinafter
referred to as the “Employer.”


WHEREAS, the Employer previously established and continues to maintain a pension
plan for certain employees of the Company and certain of its affiliates called
the Zions Bancorporation Pension Plan (hereinafter referred to as the “Plan”);
and


WHEREAS, the Employer has most recently amended and restated the Plan as the
December 31, 2010 Edition of the Plan; and


WHEREAS, pursuant to Section 13.1(a) of the Plan the Employer has reserved the
right to amend the Plan in whole or in part, which authority for purposes of
this amendment has been delegated to the Committee; and


WHEREAS, the Committee now desires to amend the Plan in order to offer to
certain deferred vested participants and certain beneficiaries of deceased
participants a temporary election to receive an immediate distribution from the
Plan;


NOW THEREFORE, the Committee, for and on behalf of the Employer, and in exercise
of the authority granted to it, hereby adopts the following amendment to the
Plan.


1.    Effective July 1, 2017, a new Section 5.17 is added to the Plan to read as
follows:


5.17
Temporary Election Window for Immediate Distribution of Accrued Benefit. An
Eligible Terminated Participant who satisfies the requirements of this Section
and who so elects during the Temporary Election Window, shall be entitled to
receive an immediate distribution of the Eligible Terminated Participant’s
Accrued Benefit according to the provisions of this Section.



(a)
During the temporary election window period (“Election Window”), an Eligible
Terminated Participant may elect to receive payment of the Accrued Benefit
(pension) to which the Eligible Terminated Participant is entitled under the
Plan. The benefit payment shall be made in the form of a single sum payment,
subject to the right of the Eligible Terminated Participant to elect receipt of
the accrued benefit instead in the form of an annuity as described in subsection
(c).



(b)
The amount of the single sum payment (or present value of the annuity payments,
if elected) will be calculated using the Applicable Mortality Table and
Applicable





--------------------------------------------------------------------------------




Interest Rate as defined in subsections (a) and (b) of Appendix II of the Plan,
respectively. The amount so determined will be adjusted, as appropriate, for
early commencement by using the applicable interest rate and applicable
mortality table required by Code §417(e)(3) for the 2017 Plan Year. The
calculation shall be determined as of November 1, 2017, and the benefit shall be
paid within the month of November, 2017 (or as soon thereafter as
administratively practicable). The determination of the single sum amount shall
not take into account any early retirement subsidy otherwise payable.


(c)
If an Eligible Terminated Participant qualifies to receive the single sum
payment in November, 2017, he or she may, in lieu of the single sum payment,
elect to receive distribution in the form of a single life annuity for the life
of the Eligible Terminated Participant or, if the Eligible Terminated
Participant is married on the date the Election Window starts, in the form of a
joint and survivor annuity with either a 50% or 75% survivor benefit to the
Eligible Terminated Participant’s surviving spouse. No other benefit
distribution options shall be available to an Eligible Terminated Participant
under this Election Window. An Eligible Terminated Participant who is married at
the start of the Election Window must obtain spousal consent to elect a form of
benefit other than the available joint and survivor annuity (for which spousal
consent is not required) in accordance with the Plan's normal rules.



(d)
For purposes of this Section, the following terms shall be defined as set forth
below:



(1)
“Eligible Terminated Participant” means a Participant whose Termination of
Employment occurred any time prior to July 1, 2017, and who has not yet
commenced receiving payment of his or her benefit, even if the Participant has
not yet otherwise met any other conditions required by the Plan to commence
payment, but in all events excluding any Participant whose date of Termination
of Employment is on or after July 1, 2017, or who attains his or her Normal
Retirement Date or Early Retirement Date prior to November 1, 2017, whether or
not he or she has commenced receiving distribution of his or her Accrued
Benefit.



(2)
"Election Window" shall mean the period beginning on August 1, 2017, and ending
on November 1, 2017. All forms necessary and required to be signed and submitted
in order to elect the benefit provided under this Election Window must be
postmarked no later than November 1, 2017, to be considered timely, or if
electronic submission is available, delivered no later than midnight, Mountain
Time on November 1, 2017. No one may elect a single sum payment or any early
commencement of payment or distribution not otherwise authorized under the terms
of the Plan after the close of the Election Window.







--------------------------------------------------------------------------------




(3)
An alternate payee entitled to a separate interest in a Participant's accrued
benefit under a qualified domestic relations order shall be treated as an
Eligible Terminated Participant if the QDRO has been approved no later than
October 1, 2017, but only if the terms of the QDRO accommodate participation by
the alternate payee in the Election Window (even if the alternate payee would
not otherwise be eligible for payment, so long as the order does not prohibit
early payment).



IN WITNESS WHEREOF, the Committee has caused this Second Amendment to be
executed by its duly authorized representative this __17th_ day of July, 2017.


ZIONS BANCORPORATION BENEFITS COMMITTEE






By: /s/ Paul Burdiss__________________________
Committee Chair






